Citation Nr: 9903959	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  91-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  This case was remanded by the Board of 
Veterans' Appeals (Board) in June 1996 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, for additional development.  The case is again before 
the Board.
FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim for service connection 
for the cause of the veteran's death due to exposure to 
ionizing radiation has been obtained.

2.  The veteran did not participate in the occupation of 
Hiroshima or Nagasaki and his fatal kidney cancer did not 
result from his exposure to ionizing radiation during 
service.


CONCLUSION OF LAW

Disability due to service exposure to ionizing radiation did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§  1110, 1112, 1310, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.309, 3.311, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the issue on appeal have been properly developed and the 
statutory obligation of VA to assist the appellant in the 
development of her claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  The appellant, widow of the veteran, contends 
that the veteran's death from metastatic carcinoma of the 
kidney was the result of his exposure to ionizing radiation 
while stationed in Japan as part of the occupation forces 
soon after the atomic blasts in 1945.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946; (2) the veteran subsequently 
develops a potentially radiogenic disease, such as cancer of 
the kidney; and (3) the kidney cancer first becomes manifest 
five years of more after exposure, the claim will be referred 
to the Under Secretary for Benefits (USB) for further 
consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the regional office in writing, setting forth the rationale 
for this conclusion.  38 C.F.R. § 3.311 (1998).

According to the death certificate, the veteran died in May 
1984, at the age of 62, from carcinoma of the kidney.  At the 
time of his death, the veteran was not service connected for 
any disability.  The record reflects and the appellant does 
not dispute that the veteran's fatal kidney cancer was 
initially manifested many years after his discharge from 
service.

An October 1995 letter from the Defense Nuclear Agency (DNA) 
reveals that although the veteran's personnel records are 
unavailable, Army morning reports indicate that on September 
25, 1945, while on temporary duty with Headquarters 
Detachment of the 6th Army, the veteran arrived with the 
forward echelon of his unit at Wakayama, Honshu, Japan 
(approximately 325 miles from Nagasaki and 175 miles from 
Hiroshima) aboard USS LST 1098.  On September 28, the veteran 
traveled to Kyoto (approximately 365 miles from Nagasaki and 
215 miles from Hiroshima), arriving the following day.  On 
October 30, the veteran was released from his temporary duty 
assignment for return to Headquarters Detachment, Army Forces 
Western Pacific at Manila, Philippine Islands.  It was also 
noted that, according to his Discharge Certificate, the 
veteran left the Far East for the United States on November 
6.  DNA was unable to track the veteran's activities from 
October 30 to November 6, 1945.

According to a November 1996 letter from the Defense Special 
Weapons Agency (formerly DNA), there is no evidence 
indicating that the veteran was part of the American 
occupation forces at Hiroshima or Nagasaki, Japan, following 
World War II.  However, if the veteran's presence in either 
city is conceded, a scientific dose reconstruction titled 
"Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946"(DNA 5512F), has 
determined that the maximum possible radiation dose that 
might have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
occupation from external radiation, inhalation, and ingestion 
was less than one rem, although the great majority of 
servicemen assigned to the occupation forces probably 
received either no radiation exposure or a few tens of 
millirem.  

A June 1997 report from the Chief Public Health and 
Environmental Hazards Officer (CPHEHO) reveals that it had 
been calculated that exposure to 16.31 rads or less at age 23 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's kidney cancer was related to exposure to ionizing 
radiation (CIRRPC Science Panel Report Number 6, 1988, page 
29).  It was also noted that most occupational studies of 
exposure to radiation do not show an increased risk for 
kidney cancer (Mettler and Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, page 161).  Consequently, it 
was concluded that it was unlikely that the veteran's kidney 
cancer could be attributed to exposure to ionizing radiation 
in service.

Based on the above noted June 1997 opinion, and review of the 
evidence in its entirety, it was concluded by the Director of 
Compensation and Pension Service, in a June 1997 statement, 
that there was no reasonable possibility that the veteran's 
kidney cancer was the result of his exposure to ionizing 
radiation in service.

Although the appellant contends that the veteran was exposed 
to radiation while serving in Japan, she has not contended 
that he participated in the occupation of Hiroshima or 
Nagasaki.  The information provided by DNA indicates that he 
did not participate in the occupation of either of those 
cities.  Therefore, service incurrence of the fatal kidney 
cancer on the basis of the veteran's participation in a 
"radiation risk activity" may not be presumed.  See 
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.309 (1998).  

The record reflects that while serving in Japan, the veteran 
received a radiation dose of less than one rem.  According to 
the CPHEHO, even if the veteran's radiation dose had been as 
high as 16.31 rads, there would be no reasonable possibility 
that the kidney cancer was caused by his exposure to 
radiation in service.  She also noted that most occupational 
studies of exposure to radiation do not show an increased 
risk for kidney cancer.  Although she did not specifically 
discuss all of the factors set forth in 38 C.F.R. § 3.311, 
the record reflects that she did consider the factors 
relevant to the facts of this case.  The Board further notes 
that the record contains no competent evidence supporting the 
appellant's contention that the veteran's kidney cancer was 
caused by his service radiation exposure.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the 


appellant's claim for service connection for cause of the 
veteran's death due to exposure to ionizing radiation.


ORDER

Service connection for cause of the veteran's death due to 
exposure to ionizing radiation is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

